718 S.E.2d 393 (2011)
STATE of North Carolina
v.
Kenis Ray JOHNSON.
No. 377P11.
Supreme Court of North Carolina.
November 9, 2011.
Kevin P. Bradley, Durham, for Johnson, Kenis Ray.
Charles G. Whitehead, Assistant Attorney General, for State of N.C.
Ernie Lee, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 31st of August 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."